Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.
 
Status of the Claims
Claims 3, 4, 7-10, 18-30, and 32 have been cancelled in a previous communication.  
Claims 1, 2, 5, 6, 11-17, 31, 33-44 are pending and under current examination.

Withdrawn Rejections
All rejections not reiterated have been withdrawn.  
Applicant’s arguments, see page 8 of the remarks filed 10/27/2020, regarding the indefiniteness rejection of claim 38 were found persuasive.  
The rejection of the claims under 35 USC 102 was withdrawn in view of the amendment to the claims to exclude “surfactants and preservatives and alcohol” in 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 6, 11-17, 31, and 33-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

This is a new matter rejection.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Specifically, the examiner is unable to find support for the range in ratio of aliphatic hydrocarbon to ester embraced by the language “about 1:1 to about 1:3” as claim 1.  It is noted that a single example having a ratio of exactly 1:3 is disclosed in fig 1, drawing sheet one; however this does not support the breadth in end point of “about 1:3”.  Analogously, examples having specific values for the ratio of aliphatic hydrocarbon (isohexadecane) to ester (ethylhexyl palmitate) that fall near 1:1 fail to support the breadth embraced by “about 1:1”.  

Claim 34 recites “about 20 wt % to about 40 wt %” with regard to the range in amount of the at least one aliphatic hydrocarbon.  The examiner is unable to locate support for the upper and lower bounds on the range in amount of at least one aliphatic hydrocarbon.  

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the new matter concerns outlined above.  

Response to Arguments
Applicant's arguments filed 10/27/2020 have been fully considered but they are not persuasive. 

On pages 7-8 of the response, Applicant argues that the ranges “about 1:3” and “about 1:1” are not new matter, citing the disclosure of “about 10 wt % to about 75 wt%” for the aliphatic hydrocarbon and “about 20 wt % to about 60 wt.%” for the at least one ester as well as two specific examples wherein the ratio of HD:EPH is 20%: 56.78% or 
The use of the term “about” to describe the broader ranges of aliphatic hydrocarbon and ester as well as one specific example conceivably falling within the range “about 1:3” and one specific example conceivably falling within the range “about 1:1” do not suffice to establish that applicant was in possession of the full scope of the ranges “about 1:3” and “about 1:1” at the time the invention was filed, within the meaning of 35 USC 112(a).  See MPEP 2163.05(III):  With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement.  
See also MPEP 2163.05(I)(B): The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Applicant cites other ranges described with the word “about” and supports examples that could be construed as falling within the undefined range of “about”; however, in the absence of literal support for the word “about” in the context of the specific ranges cited by the examiner, the range embraced by the phrase “about” is not considered supported under 35 USC 112(a).  
Support for the range imposed by the word “about” preceding the numerical ranges recited in the claims noted above is not present in any of the specific locations cited by Applicant (e.g. para 0011, 0030, 0032, 0063, or the figures).  Amending the claims to delete the word “about” preceding the ratios in the range “about 1:3 to about 1:1” would obviate the rejection of claim 1.  Analogously deleting the word “about” preceding the percentages in the ratio “about 20 wt. % to about 40 wt. %” would obviate the rejection of claim 34.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, 11-17, 31, and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

substantially non-irritating" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially non-irritating" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such the extent to which the composition must be non-whitening, non-irritating to the eye, and non-irritating to the skin is indefinite.

Claim 1, line 9 recites “is substantially non-irritating to the”. This incomplete phrase renders the claim indefinite because the composition must be non-irritating to something but it is not clear what, therefore one having ordinary skill in the art cannot unambiguously identify which compositions will meet the required performance characteristics.  

Claim 1, lines 10-12 recites “wherein said photoprotective composition is free of preservatives and surfactants and alcohol, emulsifiers, silicones, or any combinations thereof”.  This phrase renders the claim indefinite because it is unclear whether each of the listed items is excluded or only some of them in view of the phrase “or any combination thereof” which implies that the substances may be excluded singly or in combination and particularly in view of dependent claims 12, 13, and 14 respectively, which allow for the presence of an emulsifier and/or surfactant; which require specific emulsifiers (some of which fall within the scope of “silicones”); and which require specific silicones.  Claims 12-15 are themselves also considered indefinite for the same reasons, these claims are internally contradictory because they both exclude and require certain substances.  Deleting the phrase “or any combinations 

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Response to Arguments
Applicant's arguments filed 10/27/2020 have been fully considered but they are not persuasive.
On page 9, Applicant argues that the specification describes how to allow one skilled in the art to reasonably determine whether a photoprotective composition is substantially non-whitening, citing para 0044, which provides a definition for substantially non-whitening.


On pages 9-10, Applicant argues that the specification sufficiently describes “substantially non-irritating”.  Applicant cites para 0064, 0060-0081, 0052 of the instant specification.
This is not persuasive because each of the paragraphs cited by Applicant either describes “substantially non-irritating” using other relative terms, e.g. “minimal ocular irritation” or merely provides methodology for assessing irritation to the eye or skin without indicating a specific threshold to define “substantially non-irritating”.  Therefore, the rejection is maintained.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the improper dependency concerns outlined above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 12-16, 31, and 33-43 are rejected under 35 U.S.C. 103 as being unpatentable over Aubrun et al. (FR 2904220; publication date: 02/01/2008; cited in the IDS filed on 12/06/2019; citing the English human translation obtained provided to the USPTO in June, 2020).

In example 8 on page 14 of the French document and the last paragraph of page 26 of the English translation, Aubrun discloses an anhydrous composition comprising 4 % of the photoactive agent octocrylene, 28 % isododecane and 45.95 % ethylhexyl 
With regard to instant claims 1, 36, 38, and 40, these claims exclude the presence of preservatives and surfactants, whereas Aubrun’s example 8 contains these ingredients.  It would have been prima facie obvious to formulate a composition without them; however, because the surfactants and preservatives are optional ingredients:  Page 13 states that the composition “can also contain additives” (i.e. the additives are optional) and lists surfactants on page 13. Preservatives are considered optional because they are not included in every example according to the invention (see example 3 on page 22 of the human translation.  Therefore, the examiner does not consider the language recited in the instant claims excluding surfactants and preservatives to patentably define over the prior art.  
With regard to independent claim 38, the example composition cited above contains isododecane; however, Aubrun discloses isohexadecane as another choice for the hydrocarbon (page 11, last line); therefore it would be prima facie obvious to use isohexadecane in the composition of example 8 because this is contemplated by Aubrun.   
With regard to instant claims 1, 36, and 38, the composition is compatible with the skin and eyes including the interior of the eyelids and is therefore non-irritating to skin and eyes (the examiner interprets “compatible with the interior of the eyelids” to embrace causing no lacrimation).  
With regard to instant claim 1, Aubrun does not disclose the effect of the composition on wet skin in terms of causing whiteness; however, all the structural 
With regard to instant claim 1, the composition disclosed by Aubrun contains a compound in the form of solid particles (page 2, first full para).  The examiner construes this composition to meet the limitation of instant claim 1 requiring that the composition be single phase or homogeneous in view of the instant specification.  For example, page 2 states “the photoprotective composition does not have separate phases that could comprise without limitation, a water phase, an emulsion phase, and/or an oil phase”; see also page 7.  The specification also states on page 8 “homogeneity can be achieved with liquids that are not a single phase”, which the examiner interprets to read on compositions having more than one state of matter.  The examiner’s interpretation is further supported in view of instant claim 2, which allows for solids such as titanium 
With regard to instant claim 12, the composition of example 8 contains a preservative.
With regard to instant claim 13, Aubrun discloses using cetyl PEG/PPG-10/1 dimethicone (page 14).  
With regard to instant claim 14, Aubrun discloses using polydimethylsiloxanes (i.e. dimethicone page 13).  
With regard to instant claim 15, Aubrun discloses using mineral oil (page 11).
With regard to instant claim 16, Aubrun discloses using propane (page 18).
With regard to instant claim 31, the composition may contain isononyl isononanoate (page 11).
With regard to instant claim 43, Aubrun discloses using paraffin, which is a wax (page 11). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aubrun et al. (FR 2904220; publication date: 02/01/2008; cited in the IDS filed on 12/06/2019; citing the English human translation provided to the USPTO June 2020) as applied to claims 1, 2, 5, 12-16, 31, and 33-43 above, and further in view of Bonda et al. (US 7,799,317; issue date: 09/21/2010; of record).  

The relevant disclosure of Aubrun is set forth above.  Aubrun discloses a composition comprising octocrylene (see example 8 noted above), and Aubrun does not 
Bonda discloses an example sunscreen composition containing 3 % avobenzone, 4 % oxybenzone, 0.75 % bemotrizinol (i.e. bis-ethylhexyloxyphenol methoxyphenol triazine), 5 % octisalate, 6.5% homosalate, and 2.5 % octocrylene (Table V, col 25, lines 40-50).  
It would have been prima facie obvious to use the specific combination of sunscreens required by instant claim 6 in amounts falling within the ranges recited in the instant claims.  One of ordinary skill in the art would have been motivated to select these particular ingredients because Bonda has disclosed that these particular agents were known to be effective as a combination.  With respect to the limitations recited in instant claim 6 regarding the amount of each agent, it is noted that all of the sunscreens disclosed by Bonda are present in amounts falling within the ranges required by claim 6, with the exception of oxybenzone; however Bonda discloses that oxybenzone is useful in the composition in amounts of 6% or less (col 6, lines 41-42).  This range overlaps with the range required by instant claim 6 for this ingredient.  Please refer to MPEP 2144.05.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aubrun et al. (FR 2904220; publication date: 02/01/2008; cited in the IDS filed on 12/06/2019; citing the English human translation provided to the USPTO in June 2020) as applied to claims 1, 2, 5, 12-16, 31, and 33-43 above, and further in view of SaNogueira et al. (US 2005/0152931; publication date: 07/14/2005; of record).  


SaNogueira discloses that certain sunscreen additives can boost the SPF of the composition and photostabilize the photoactive agent (para 0026).  
It would have been prima facie obvious to add a booster to Aubrun’s composition.  One of ordinary skill in the art would have been motivated to do so in order to improve sun protection provided by the composition.  The skilled Artisan would have had a reasonable expectation of success because SaNogueira discloses that such compounds were known in the art at the time the instant invention was filed and this would merely require adding a booster to Aubrun’s composition.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Aubrun et al. (FR 2904220; publication date: 02/01/2008; cited in the IDS filed on 12/06/2019; citing the English human translation provided to the USPTO in June 2020) as applied to claims 1, 2, 5, 12-16, 31, and 33-43 above, and further in view of Gonzalez et al. (US 2005/0136014; publication date: 06/23/2005; of record).  

The relevant disclosure of Aubrun is set forth above.  Aubrun’s preferred embodiment is in the form of an aerosol spray foam; however Aubrun discloses that the composition may be formulated in other ways (page 20).  Aubrun is silent with respect to formulating the composition as a stick or lip balm.
Gonzalez discloses that sunscreen compositions may be formulated as aerosol sprays, aerosol foams, or as balms or sticks (claim 26).
It would have been prima facie obvious to formulate Aubrun’s composition as a stick or balm because these are well known alternatives to spray or aerosol foams.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Aubrun et al. (FR 2904220; publication date: 02/01/2008; cited in the IDS filed on 12/06/2019; citing the English human translation provided to the USPTO in June 2020) and Gonzalez et al. (US 2005/0136014; publication date: 06/23/2005; of record) as applied to claims 1, 2, 5, 12-16, 31, and 33-44 above, and further in view of Birkel et al. (US 2008/0020004; publication date: 01/24/2008; of record).

The relevant disclosure of Aubrun is set forth above.  Aubrun’s preferred embodiment is in the form of an aerosol spray foam and the range in amount of propellant in the composition is up to 20% (page 10).  Thus, Aubrun discloses a range in ratio of composition to propellant outside the range required by the instant claims.  
As noted above, Gonzalez discloses that sunscreens may be formed as either aerosol foams or aerosol sprays.   
With respect to instant claim 17, Birkel discloses that the propellant may be used in aerosol spray compositions in amounts ranging from 15-85% by weight (para 0071).  This would give one a starting point for routine optimization of spray force for Aubrun’s composition, therefore the examiner does not consider the range in ratio of propellant to composition (i.e. concentrate within the spray container) to patentably define over the cited prior art; see MPEP 2144.05).  

Response to Arguments
Applicant's arguments filed 10/27/2020 have been fully considered but they are not persuasive. 
Applicant’s remarks regarding the anticipation rejection are addressed here as they are also relevant to the obviousness rejection.  

While this argument persuasively traverses the anticipation rejection, the same is not the case for the obviousness rejection.  As noted in the rejection supra, it would have been prima facie obvious to formulate a composition without them; however, because the surfactants and preservatives are optional ingredients.  See MPEP 2123(II):  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

On page 10, Applicant argues that Aubrun teaches use of a known serious eye irritant, cocamide MIPA.
This argument is not persuasive because Aubrun specificatlly teaches that their compositions are, for example, compatible with the interior of the eyelids and the skin (page 4).  Thus, the examiner considers Aubrun to disclose ingredients that may be combined in such a way as to be non-irritating to eyes and skin, absent evidence to the contrary.

Conclusion
No claims are allowed.
                                                                                                                                                                                             Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617